IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-903

                                          No. COA21-786

                                     Filed 29 December 2022

     Union County, No. 20 CRS 50474

     STATE OF NORTH CAROLINA

                   v.

     LUIS ERNESTO AGUILAR, Defendant.


             Appeal by Defendant from judgment entered 1 June 2021 by Judge Nathan H.

     Gwyn III in Union County Superior Court. Heard in the Court of Appeals 8 June

     2022.


             Attorney General Joshua H. Stein, by Special Deputy Attorney General Scott T.
             Slusser, for the State.

             Gilda C. Rodriguez for defendant.


             MURPHY, Judge.


¶1           Our review of a denial of a motion to suppress is strictly limited to determining

     whether the trial court’s underlying findings of fact are supported by competent

     evidence, in which case they are conclusively binding on appeal, and whether those

     factual findings in turn support the court’s ultimate conclusions of law. We affirm

     the trial court’s denial of Defendant’s motion to suppress.

                                         BACKGROUND
                                          STATE V. AGUILAR

                                           2022-NCCOA-903

                                          Opinion of the Court



¶2          Defendant Ernesto Luis Aguilar appeals from his convictions, pursuant to a

     plea agreement, for trafficking by possession and transportation heroin that was 14

     grams or more but less than 28 grams. On appeal, Defendant contends the trial court

     erred by denying his motion to suppress because officers lacked probable cause as

     required to justify the warrantless search of his vehicle.

¶3          On the morning of 29 January 2020, Lieutenant Ben Baker with the Union

     County Sheriff’s Office received information from an informant, confidential source

     of information #1 (“CSI #1”),1 known to have provided reliable tips in past illegal

     narcotics investigations. This information was a particularized tip that Robert Storc,

     who was under investigation for the sale of narcotics, would later that day be driving

     his dark colored Honda Accord and purchasing heroin from a supplier at a specified

     location, which was later changed to the Burger King parking lot in Monroe.

¶4          Later on 29 January 2020, members of the Union County Sheriff’s Office and

     Monroe Police Department were conducting surveillance on Storc regarding the tip.

     Detective Ian Gross of the Union County Sheriff’s Office watched Storc from the

     parking lot of a Buffalo Wild Wings in Monroe, which was across the street from the

     Burger King. Set up just across Highway 74 and equipped with binoculars, Detective



            1There are two confidential sources of information that provided tips to officers here:
     (1) CSI #1, who provided information regarding Robert Storc; and (2) confidential source of
     information #2 (“CSI #2”), who provided information regarding Mike Moreno, allegedly a local
     drug dealer with which the investigators were previously familiar.
                                        STATE V. AGUILAR

                                         2022-NCCOA-903

                                        Opinion of the Court



     Gross had a clear line of sight of Storc and other vehicles at Burger King. Around

     noon, Detective Gross observed Storc drive around the Burger King parking lot

     several times, park in different spots, and settle on a spot in the west side of the lot.

     Approximately five to ten minutes later, a grey Honda Accord, which Detective Gross

     believed to be either a 2010 or 2012 model based on previously owning a similar

     vehicle, parked near Storc. Detective Gross testified that the grey Honda Accord was

     driven by a “white or Hispanic male” with “short or bald hair” and that the vehicle

     had a paper license tag with plastic factory rims. Detective Gross claims Storc walked

     over to the grey Honda Accord, talked with the driver for a couple minutes, and

     returned to his vehicle. Detective Gross did not see Storc return to his own Honda

     Accord with anything in his hands.

¶5         Neither Storc nor the driver of the grey Honda were seen entering the Burger

     King and, shortly after the encounter, they left the parking lot separately and

     traveled westbound on Highway 74. Officers lost track of the grey Honda Accord but

     followed Storc to the parking lot of the Target approximately two miles down

     Highway 74 in Monroe and took Storc into custody where they found “a golf ball size”

     of what appeared to be heroin in his pocket. Storc allegedly then admitted who

     supplied him the heroin.      Detective Brantley Birchmore of the Monroe Police

     Department, who was assisting in the investigation, claimed Storc said he just got

     the heroin from a man at a Burger King driving a grey Honda, but the supplements
                                        STATE V. AGUILAR

                                         2022-NCCOA-903

                                        Opinion of the Court



     Detective Birchmore wrote following Storc’s arrest did not include such an admission.

¶6         Seemingly coincidentally, as Storc was being taken into custody, CSI #2 told

     Detective Daniel Stroud of the Union County Sheriff’s Office that Mike Moreno, a

     drug dealer known to law enforcement in Monroe, was about to purchase heroin at

     his house from someone driving a grey Honda Accord with a South Carolina paper

     tag. After receiving the information, some of the officers left the Target parking lot

     and drove to Moreno’s house, which was about four to five miles or seven to ten

     minutes away. From the parking lot of a nearby funeral home, Detective Gross

     observed Moreno’s house for approximately three to five minutes before he noticed a

     grey Honda Accord with a paper tag parking in front of the house, and he

     communicated over police radio that he believed it to be the same vehicle that he had

     seen in the Burger King parking lot. Detective Gross then saw a white or Hispanic

     male leave the house and walk towards the grey Honda.

¶7         When the grey Honda drove away, officers followed it to the Fiesta Mart where

     they stopped the vehicle and found Defendant, a light-skinned bald Hispanic male,

     as the driver. The canine unit on scene conducted a sniff search around the grey

     Honda but did not alert on the car.          However, based on the totality of the

     circumstances, such as the tips provided by two unrelated confidential informants

     and officers’ observations that confirmed these specific tips, officers believed they had

     probable cause and proceeded to search the vehicle. Defendant was then arrested
                                         STATE V. AGUILAR

                                          2022-NCCOA-903

                                         Opinion of the Court



       after officers found heroin while searching the car.

¶8           On 1 June 2020, the Union County Grand Jury indicted Defendant for

       trafficking by possession and transportation 28 grams or more of heroin. Defendant

       moved to suppress the evidence found during the search of his vehicle on the basis

       that officers lacked probable cause. Defendant’s Motion to Suppress was heard at the

       8 March 2021 Criminal Session of Union County Superior Court. On 18 March 2021,

       the trial court announced its decision to deny the motion, and Defendant gave notice

       of his intention to appeal. The trial court’s written order denying Defendant’s Motion

       to Suppress was signed 18 March 2021 and entered 1 April 2021.

¶9           On 1 June 2021, a superseding charging document was filed in which

       Defendant was charged by information of trafficking by possession and

       transportation heroin that was 14 grams or more but less than 28 grams. Although

       expressly reserving the right to appeal the suppression order, Defendant pleaded

       guilty to both charges at the 1 June 2021 Criminal Session of Union County Superior

       Court. The trial court entered a Judgement and Commitment Order and sentenced

       Defendant to a consolidated active sentence of 90 to 120 months. Defendant timely

       appeals. See N.C.G.S. § 7A-27(b) (2021); N.C.G.S. § 15A-979(b) (2021); N.C.G.S. §

       15A-1444(a2) (2021).

                                            ANALYSIS

¶ 10         Defendant urges us to reverse the trial court’s denial of his Motion to Suppress
                                           STATE V. AGUILAR

                                            2022-NCCOA-903

                                           Opinion of the Court



       on the basis that officers lacked probable cause to search his vehicle.

¶ 11         Our review of the “denial of a motion to suppress ‘is strictly limited to

       determining whether the trial judge’s underlying findings of fact are supported by

       competent evidence, in which event they are conclusively binding on appeal, and

       whether those factual findings in turn support the judge’s ultimate conclusions of

       law.’” State v. Tripp, 381 N.C. 617, 2022-NCSC-78, ¶ 12 (quoting State v. Cooke, 306

       N.C. 132, 134 (1982)). “Competent evidence is evidence that a reasonable mind might

       accept as adequate to support the finding.” State v. Ashworth, 248 N.C. App. 649, 651

       (citation and marks omitted), disc. rev. denied, 369 N.C. 190 (2016). “Findings of fact

       not challenged on appeal ‘are deemed to be supported by competent evidence and are

       binding on appeal.’” Tripp, 2022-NCSC-78 at ¶ 12 (quoting State v. Biber, 365 N.C.

       162, 168 (2011)). “Even when challenged, a trial court’s findings of fact ‘are conclusive

       on appeal if supported by competent evidence, even if the evidence is conflicting.’” Id.

       (quoting State v. Buchanan, 353 N.C. 332, 336 (2001) (citation omitted)). Meanwhile,

       “‘[c]onclusions of law are reviewed de novo and are subject to full review.’” Id. at ¶ 13

       (quoting Biber, 365 N.C. at 168).

                                        A. Findings of Fact

¶ 12         Defendant challenges only two of the trial court’s 28 findings of fact.

       Specifically, Defendant contends Finding 6 and Finding 15 are not supported by

       competent evidence. The trial court’s remaining findings of fact are not challenged
                                         STATE V. AGUILAR

                                           2022-NCCOA-903

                                          Opinion of the Court



       and therefore are deemed to be supported by competent evidence and binding on

       appeal. See id. at ¶ 12 (quoting Biber, 365 N.C. at 168). We review Defendant’s

       challenges to Findings 6 and 15 below.

       1. Finding of Fact 6

¶ 13         Finding 6 reads,

                    That approximately five to [ten] minutes after Storc’s
                    Honda parked, a grey Honda Accord, 2011 or 2012 model,
                    with factory plastic rims, and no window tint driven by a
                    white or Hispanic male, short hair or bald, pulled into the
                    Burger King parking lot and parked on the same west side
                    parking lot at Burger King.

       Defendant claims the finding is not supported by competent evidence because “Gross

       did not have a clear view of the driver of the grey Honda as the trial court’s finding

       implied” and thus the finding “erroneously portrayed what Gross was able to see

       while he was parked across the street from the Burger King.” Defendant points to

       the fact that Detective Gross “testified that he ‘could not make that person out at the

       time.’” According to Defendant, “Gross reiterated that he could not see the driver

       while surveilling the Burger King when he testified that he ‘could[] [not] see into [the

       grey Honda] but [he] could see that the driver was still seated in the driver’s seat.’”

       Defendant contends that “[e]xactly when Gross was able to see the driver of the grey

       Honda that was at the Burger King parking lot was not revealed in his testimony or

       the supplemental report he completed for this case.”
                                         STATE V. AGUILAR

                                          2022-NCCOA-903

                                         Opinion of the Court



¶ 14         In response, the State argues, “[t]here was competent evidence that Detective

       Gross could make out the physical features of the driver of the grey Honda.”

       According to the State, Detective Gross “could clearly make out the physical features

       of the driver as a white or Hispanic male with short or bald hair, but did not know

       the actual identity of the driver.” The State thus contends, “[t]he fact that the

       Detective did not know the identity of the driver does not negate competent evidence

       that he could see the driver’s physical features that ultimately matched Defendant’s

       appearance.” We agree with the State.

¶ 15         The Record reveals that Finding 6 is supported by competent evidence. As

       Defendant notes, Finding 6 was based on the testimony of Detective Gross, a detective

       with the Union County Sheriff’s Office who claimed to have participated in and made

       arrests in “probably 100 or more” narcotics investigations. The testimony relevant to

       Finding 6 is reproduced below:

                    [DETECTIVE GROSS:] So that day I observed the black
                    Honda that was driven by Mr. Stor[c] circle the building
                    several times, park in different spots and finally came to
                    rest on the west side of that parking lot, of the Burger King
                    parking lot.

                    [THE STATE:] Was -- so you said he was moving around,
                    driving around. Was that significant to you?

                    [DETECTIVE GROSS:] It was.

                    [THE STATE:] Why?

                    [DETECTIVE GROSS:] So typically with any kind of drug
                     STATE V. AGUILAR

                      2022-NCCOA-903

                     Opinion of the Court



transaction that we’ve witnessed and that I’ve been a part
of the person that’s purchasing the narcotics will move
around in order to see who’s following them. Sometimes
it’s just out of pure nervousness, but they will move around.
But typically somebody that goes to a restaurant or
anywhere, they go there, they park, they go in, they come
out. It’s not something that they normally do.

[THE STATE:] Now, just a little bit more about that day in
particular. About what time of day was this?

[DETECTIVE GROSS:] It was approximately noon.

[THE STATE:] Can you describe the weather conditions for
that day?

[DETECTIVE GROSS:] It was clear, no rain.

[THE STATE:] Okay. And you stated you were across the
street. Were you able to see with your own eyes?

[DETECTIVE GROSS:] No. I had to -- I could see the
parking lot but in order to see everything clearly I used a
set of binoculars.

[THE STATE:] Okay. And so tell me exactly what you saw
in regards to Robert Stor[c] in that Burger King.

[DETECTIVE GROSS:] So after the vehicle parked on the
west side of the lot, I don’t recall exactly how many, maybe
5 to 10 minutes another vehicle, a gr[e]y in color Honda
Accord, maybe a 2010, 2012 model pulled up on the same
side of the parking lot, parked, and was driven by a white
or Hispanic male. I could not make that person out at the
time. At that time I watched Mr. Stor[c] get out of his
vehicle and go to the driver’s side of the gr[e]y Honda.

[THE STATE:] Okay. And then what happened when he
went to the driver’s side of the gr[e]y Honda?

[DETECTIVE GROSS:] Mr. Stor[c] stopped and talked
                     STATE V. AGUILAR

                      2022-NCCOA-903

                     Opinion of the Court



with the driver approximately a minute, maybe two, and
then went back to his vehicle.

[THE STATE:] Okay. Can you describe the -- well, first of
all, was there anything about that interaction that stood
out to you?

[DETECTIVE GROSS:] Just the fact that there was a
meeting in a parking lot of obviously the target of that
investigation, Mr. Stor[c], for a brief amount of time, which
is consistent with a drug transaction.

[THE STATE:] Now, could you see what was going on
within the gr[e]y Honda Accord that had pulled up beside
Robert Stor[c]’s black Honda Accord?

[DETECTIVE GROSS:] I couldn’t see into it but I could see
that the driver was still seated in the driver’s seat.

[THE STATE:] And you said that you -- you said that the
driver was either a white or Hispanic male, but could you
make out any other discerning characteristics about him?

[DETECTIVE GROSS:] Just short or bald hair.

[THE STATE:] Now, can you also further describe that
gr[e]y Honda Accord that Stor[c] got into or went up to at
the Burger King?

[DETECTIVE GROSS:] Yes. So like I said, again, I think
it was a 2010 or 2012 model, somewhere about there.

[THE STATE:] How do you know that?

[DETECTIVE GROSS:] The reason I say that is I actually
owned one of those –

[THE STATE:] Okay.

[DETECTIVE GROSS:] -- previously, so --
                                 STATE V. AGUILAR

                                  2022-NCCOA-903

                                 Opinion of the Court



             [THE STATE:] I’m sorry. Go ahead and describe the car.

             [DETECTIVE GROSS:] So the vehicle had the plastic rims
             and stood out. You know, the -- I couldn’t tell from that
             point what the tag was, just because I couldn’t see the tag
             on the vehicle as it was parked there.

             [THE STATE:] Could you tell if it was like a paper tag or
             like a metal tag?

             [DETECTIVE GROSS:] So I was able to tell that it was a
             paper tag once both parties separated and the vehicles left
             the parking lot.

             [THE STATE:] Were you able to see the numbers on the
             paper tag?

             [DETECTIVE GROSS]: No, ma’am.

             [THE STATE:] Okay. Also about that car, did it have like
             dark tinted windows?

             [DETECTIVE GROSS:] No. The windows were clear.

Detective Gross’s testimony of what he observed at the Burger King is consistent with

Finding 6 because Gross could make out the characteristics of the grey Honda

Accord—that it was an early-2010’s model with factory plastic rims and no window

tint—and features of the driver—that he was white or Hispanic with bald or short

hair—as he entered the parking lot about five to ten minutes after Storc’s Honda

Accord parked there. That Detective Gross could not make out the identity of the

driver of the grey Honda Accord as someone with which he was familiar in his

narcotics investigations does not mean his testimony describing the vehicle and
                                        STATE V. AGUILAR

                                         2022-NCCOA-903

                                        Opinion of the Court



       driver’s features was not competent evidence, as Detective Gross was clear and direct

       about the limited features of the driver he observed. Furthermore, to the extent that

       Defendant challenges Finding 6 based on the argument that it “implied” Detective

       Gross had a “clear view” of the driver in the grey Honda Accord, we are unpersuaded

       because neither the “clear view” language or anything like it appears in Finding 6.

       Even if Defendant is correct that Detective Gross did not have a clear view and could

       not see into the grey Honda Accord once it parked in the Burger King parking lot,

       challenged findings of fact “‘are conclusive on appeal if supported by competent

       evidence, even if the evidence is conflicting.’” Tripp, 2022-NCSC-78 at ¶ 12 (quoting

       Buchanan, 353 N.C. at 336).     We therefore conclude Finding 6 is supported by

       competent evidence and binding on appeal because a reasonable mind might accept

       Detective Gross’s testimony as adequate to support the finding. See Ashworth, 248

       N.C. App. at 651.

       2. Finding of Fact 15

¶ 16         Finding 15 reads, “[t]hat while standing in the parking lot of [Target] Storc

       told Birchmore that he got the dope from a guy at the Burger King.” Defendant claims

       the finding is not supported by competent evidence because “[i]t was not until a year

       later, in preparation for the motion to suppress hearing, that Birchmore

       communicated [] Storc’s admission to the prosecutor handling [Defendant’s] case” and

       “Birchmore’s belated recollection of Storc’s admission was not supported by the
                                          STATE V. AGUILAR

                                            2022-NCCOA-903

                                           Opinion of the Court



       documentation Birchmore produced while the events were fresh in his mind a year

       earlier . . . .” We are not convinced.

¶ 17         The Record reveals that Finding 15 is supported by competent evidence.

       Detective Birchmore testified that he is a detective with the Monroe Police

       Department who has participated in and made arrests in 50 to 100 narcotics

       investigations.    Finding 15 is entirely consistent with Detective Birchmore’s

       testimony during the hearing. Although the supplements that Detective Birchmore

       prepared did not mention that Storc “got the dope from a guy at the Burger King,”

       Detective Birchmore testified at the hearing that he knew Storc “had made a

       comment about meeting a male at Burger King to receive dope, which ended up being

       heroin[,]” but that he “could[] [not] remember exactly how [Storc] worded it.” We

       therefore conclude Finding 15 is supported by competent evidence and binding on

       appeal because a reasonable mind might accept Detective Birchmore’s testimony as

       adequate to support the finding, despite Detective Birchmore not including Storc’s

       incriminating statement in the supplements he prepared after Storc and Defendant’s

       arrests. See Ashworth, 248 N.C. App. at 651. That Detective Birchmore did not

       include Storc’s statement in his supplements goes, at most, to the credibility of

       Detective Birchmore and the weight of his testimony—determinations reserved for

       the trial court. See State v. Fields, 268 N.C. App. 561, 568 (2019) (citations and marks

       omitted) (“[T]he trial court determines the credibility of the witnesses, the weight to
                                          STATE V. AGUILAR

                                           2022-NCCOA-903

                                          Opinion of the Court



       be given to the testimony, and the reasonable inferences to be drawn therefrom. If

       different inferences may be drawn from the evidence, the trial court determines which

       inferences shall be drawn and which shall be rejected.”).

                                      B. Conclusions of Law

¶ 18         Defendant also argues that these findings do not support the trial court’s

       ultimate conclusion of law that officers had probable cause to search his vehicle.

       Additionally, Defendant argues that “the trial court erred by failing to provide its

       rationale in the conclusions of law for denying the motion to suppress.” Defendant

       relies heavily on State v. Faulk, 256 N.C. App. 255 (2017), as he claims, “[i]n this case,

       like in Faulk, the trial court only had one relevant conclusion of law and did not

       provide its rationale for denying [Defendant’s] motion to suppress—neither from the

       bench nor in the suppression order.” Citing State v. Baskins, 247 N.C. App. 603

       (2016), Defendant requests that “this case [] be remanded for conclusions of law that

       provide a rationale for the trial court’s ruling on [Defendant’s] motion to suppress.”

¶ 19         At the outset, we first address whether the trial court erred by allegedly failing

       to provide a rationale for its ruling with the single conclusion of law in the order

       denying Defendant’s Motion to Suppress, as such an error would require that we

       remand to allow the trial court to make additional findings of fact and conclusions of

       law. See, e.g., State v. McFarland, 234 N.C. App. 274, 284-85 (2014) (“[T]he trial court

       failed to make adequate conclusions of law to justify its decision to deny [the]
                                          STATE V. AGUILAR

                                           2022-NCCOA-903

                                          Opinion of the Court



       defendant’s motion to suppress . . . . Therefore, we must remand to allow the trial

       court to make appropriate conclusions of law based upon the findings of fact.”); see

       also State v. Neal, 210 N.C. App. 645, 656 (2011) (citation and marks omitted) (“Where

       there is prejudicial error in the trial court involving an issue or matter not fully

       determined by that court, the reviewing court may remand the cause to the trial court

       for the appropriate proceedings to determine the issue or matter without ordering a

       new trial.”). We are not persuaded that the trial court failed to provide a rationale

       for denying Defendant’s Motion to Suppress.

¶ 20         In Faulk, we concisely explained the trial court’s duty to set forth findings of

       fact and conclusions of law when ruling on a motion to suppress:

                    When ruling on a motion to suppress following a hearing,
                    “[t]he judge must set forth in the record his findings of facts
                    and conclusions of law.” [N.C.G.S.] § 15A-977(f) (2015).
                    While this statute has been interpreted by the North
                    Carolina Supreme Court to require findings of fact “only
                    when there is a material conflict in the evidence[,]” State v.
                    Bartlett, 368 N.C. 309, 312 . . . (2015), our Court has
                    explained that “it is still the trial court’s responsibility to
                    make the conclusions of law.” [McFarland, 234 N.C. App.
                    at 284].

                    “Generally, a conclusion of law requires ‘the exercise of
                    judgment’ in making a determination, ‘or the application of
                    legal principles’ to the facts found.” [] McFarland, 234 N.C.
                    App. at 284 . . . (quoting Sheffer v. Rardin, 208 N.C. App.
                    620, 624 . . . (2010)). When a trial court fails to make all
                    the necessary determinations, i.e., findings of fact
                    resolving disputed issues of fact and conclusions of law
                    applying the legal principles to the facts found, “[r]emand
                                    STATE V. AGUILAR

                                     2022-NCCOA-903

                                    Opinion of the Court



              is necessary because it is the trial court that is entrusted
              with the duty to hear testimony, weigh and resolve any
              conflicts in the evidence, find the facts, and, then based
              upon those findings, render a legal decision, in the first
              instance, as to whether or not a constitutional violation of
              some kind has occurred.” [Baskins, 247 N.C. App. at 610]
              (emphasis added) (internal [] marks and citation
              omitted); see also State v. Salinas, 366 N.C. 119, 124 . . .
              (2012) (holding that remand was necessary for additional
              findings of fact that resolved the conflicts in evidence).

Faulk, 256 N.C. App. at 262-63; see N.C.G.S. § 15A-977(f) (2021). Relying on our

review of “a similar order denying a defendant’s motion to suppress” in Baskins, we

remanded Faulk to the trial court to “make necessary conclusions of law concerning

[the] [d]efendant’s motions to suppress.” See Faulk, 256 N.C. App. at 263, 265 (citing

Baskins, 247 N.C. App. at 609-11). The Baskins written order contained the following

sole conclusion of law regarding the validity of the traffic stop:

              The temporary detention of a motorist upon probable cause
              to believe he has violated a traffic law (such as operating a
              vehicle with expired registration and inspection) is not
              inconsistent with the Fourth Amendment’s prohibition
              against unreasonable searches and seizures, even if a
              reasonable officer would not have stopped the motorist for
              the violation. [citation omitted] [Detective] O’Hal was
              justified in stopping [the] [d]efendant[’s] vehicle.

Baskins, 247 N.C. App. at 610. We explained in Baskins that “[t]his conclusion

consists of a statement of law, followed by the conclusion that Detective O’Hal was

‘justified’ in initiating the stop” and that “does not specifically state that the stop was

justified based upon any specific violation of a traffic law.” Id. Citing McFarland,
                                           STATE V. AGUILAR

                                            2022-NCCOA-903

                                           Opinion of the Court



       234 N.C. App. at 283-84, we held that this sole conclusion of law did not make any

       conclusion about whether “Detective O’Hal was justified in initiating the stop based

       upon either the alleged registration violation or the alleged inspection violation . . . .”

       Baskins, 247 N.C. App. at 610-11.

¶ 21         Similarly, in Faulk, the order’s sole conclusion of law stated, in its entirety,

                    [t]hat [N.C.G.S. §] 15A-401(E) was not applicable to the
                    arrest of [the defendant] in the State of Maryland and the
                    arrest and subsequent search was not a violation of the
                    Fourth and Fourteenth Amendments of the United States
                    Constitution, therefore, the motion to suppress filed by the
                    [d]efendant in this matter on [5 July 2016] is hereby
                    denied.

       Faulk, 256 N.C. App. at 264. Employing slightly different reasoning than we did in

       Baskins, we explained in Faulk, “[w]hile the undisputed evidence and facts found by

       the trial court support the denial of the motion, the order lacks any conclusion

       applying legal principles to those facts, i.e., it omits an appropriate determination in

       the first instance” as to “why [the] [d]efendant’s warrantless arrest while in a private

       home . . . did not violate [the] [d]efendant’s Fourth and Fourteenth Amendment

       rights.” Id. We also found, as to the defendant’s later filed motion to suppress, that

       “[b]ecause the evidence relevant to the search warrant was undisputed, the trial court

       was not required to make findings of fact to support its denial of the 14 July 2016

       motion.” Id. at 265. However, even though findings were not required, we held “the

       trial court’s failure to provide its rationale from the bench, coupled with the omission
                                          STATE V. AGUILAR

                                            2022-NCCOA-903

                                           Opinion of the Court



       of any mention of the motion challenging the search warrant, preclude[d] meaningful

       appellate review of that ruling.” Id. (emphasis added). We emphasized that it “is the

       trial court’s duty to apply legal principles to the facts, even when they are disputed.”

       Id.

¶ 22         Defendant claims the case sub judice is like Faulk because “the trial court only

       had one relevant conclusion of law and did not provide its rationale for denying [his]

       motion to suppress[.]” We disagree. Here, the trial court’s statements from the bench

       during the hearing on Defendant’s Motion to Suppress and during a later session of

       open court on 18 March 2021, coupled with the relevant conclusion of law in the

       written order entered 1 April 2021, provided the court’s rationale for denying the

       motion.

¶ 23         Notably, on appeal, Defendant completely ignores the trial court’s statements

       from the bench during the 11 March 2021 hearing. These statements inform the trial

       court’s later statements on 18 March 2021 that Defendant selectively quotes in his

       brief to suggest the trial court did not provide the rationale for its ruling.

¶ 24         Specifically, after allowing the parties to present arguments and evidence at

       the suppression hearing, as memorialized in a transcript over 100 pages in length,

       the trial court noted that it would “take it all under advisement” and “probably do

       [its] own research” before ruling on Defendant’s Motion to Suppress.             The State

       argued at the hearing that “[t]he canine didn’t alert. But it did[] [not] even matter
                                          STATE V. AGUILAR

                                           2022-NCCOA-903

                                          Opinion of the Court



       because we had so much other information that gave them probable cause to believe

       that [] Defendant had drugs within that car.” The trial court made clear that its focus

       was on whether the caselaw has held that a negative canine hit on a vehicle means

       officers lacked probable cause to search despite other facts and circumstances to the

       contrary. This is shown in the exchange between Defendant’s counsel and the State

       at the end of the hearing.

¶ 25         Answering Defendant’s counsel’s contention that “the facts of the dog not

       alerting is not in either one of th[e] cases” the State relied on during the hearing, the

       State explained, “I looked for a case like that. There’s not a case because I believe if

       you’ve got probable cause, you’ve got probable cause.” Defendant’s counsel quickly

       replied, “I would argue that the fact that we can’t find a case where the drug dog did

       not alert and they still searched illustrates there was no probable cause and most

       every other officer would know that there’s no probable cause to search the car.” The

       trial court then indicated it would review the cases cited by the parties and would

       “probably do [its] own research . . . .” The State then stated that it “wasn’t able to

       find a case [saying] that the absence of a dog alert negates any other probable cause”

       and that “just because the dog did[] [not] alert does[] [not] negate all the other

       probable cause that they had.” Defendant’s counsel had the last word at the hearing,

       seeming to suggest that the lack of a positive canine hit necessarily compels the

       conclusion that officers did not have probable cause. Given this lengthy exchange on
                                          STATE V. AGUILAR

                                           2022-NCCOA-903

                                          Opinion of the Court



       the issue raised by Defendant’s Motion to Suppress, our search for the rationale for

       the trial court’s ruling as announced in open court on 18 March 2021 and explained

       by written order entered 1 April 2021 cannot be complete without considering the

       context of what was said during the suppression hearing. These statements show the

       ruling was that officers had probable cause based on the totality of the

       circumstances—as laid out in four pages of findings—despite the canine failing to

       alert during a sniff search of the vehicle.

¶ 26         Furthermore, the statement announcing the denial of Defendant’s Motion to

       Suppress—when considered in its entirety—shows the court exercised its judgment

       and applied the totality of the circumstances test for probable cause:

                    The Court’s going to deny your motion, but I do want to put
                    this on the record, that the Court struggled with the fact
                    that the dog didn’t hit on the car. And I don’t mean this
                    sarcastic or any ill will toward the Government, but when
                    a dog has a positive alert it’s the gospel we’re supposed to
                    take and it’s the gospel. And when the dog has a negative
                    alert, we’re supposed to -- it seems like we’re supposed to
                    ignore that. But based on everything, the totality of
                    everything I would have had to -- the not hitting would
                    have had to outweigh all the other stuff based on -- based
                    on the cases I’ve read there was nothing on point, obviously
                    y’all know. But the appellate court, where you like it or
                    not, they are very lenient toward these dogs and their
                    behaviors, whether it’s issues or positives and nothing’s
                    found. So that’s the Court’s ruling. But I want you -- I
                    wanted it to be on the record the things that I had problems
                    with.

       The trial court clearly explained the rationale for why it denied Defendant’s Motion
                                           STATE V. AGUILAR

                                            2022-NCCOA-903

                                           Opinion of the Court



       to Suppress concerning evidence officers found after searching the vehicle because the

       court exercised its judgment in applying the law to the facts and concluding that

       “based on . . . the totality of everything . . . the [canine] not hitting [did not] outweigh

       all the other stuff . . . .” These statements from the bench were confirmed by order

       entered 1 April 2021.

¶ 27          In that order, the trial court made 28 findings of fact that described the totality

       of circumstances on which the court based its decision and that we held supra are

       binding on appeal:

                     1. That on [29 January 2020] Detective Ben Baker
                     (“Baker”), Detective Ian Gross (“Gross”), Detective
                     Jonathan Presson (“Presson”), and Detective Jason Stroud
                     (“Stroud”), all with the Union County Sheriff’s [Office]
                     Narcotics Division and Detective Brantley Birchmore
                     (“Birchmore”) with the Monroe Police Department
                     Narcotics Unit, conducted a drug interdiction surveillance
                     operation at Burger King located on Highway 74 and
                     Secrest Shortcut Road in Monroe, Union County, North
                     Carolina (“Burger King”). All members involved in the
                     drug interdiction surveillance operation each had years of
                     experience and many hours training in narcotics
                     investigations.

                     2. That Baker received information from a confidential
                     source of information (CSI #1) that Robert Storc would be
                     driving his dark colored Honda Accord and meeting a
                     heroin source of supply at the Burger King, and this
                     information was conveyed to all members involved in the
                     drug interdiction surveillance operation.

                     3. That the CSI #1 was a reliable source of information in
                     that they had given Baker reliable information regarding
                     STATE V. AGUILAR

                      2022-NCCOA-903

                     Opinion of the Court



drug investigations many times over the years. That the
CSI was a career informant, whose information led police
to make many arrests over fifteen years at the local and
federal level.

4. That on [29 January 2020] at approximately 12:00pm,
Gross parked his gold Chrysler minivan at the Buffalo Wild
Wings located on Hwy 74 across from the Burger King,
where he was able to see the parking lot area of the Burger
King and used binoculars to see more clearly [the] vehicles
in the parking lot[.]

5. That Gross observed a black Honda Accord driven by
Robert Storc circle the Burger King parking lot several
times, park in different spots, and finally park in a spot to
the west side of the parking lot at Burger King.

6. That approximately five to [ten] minutes after Storc’s
Honda parked, a grey Honda Accord, 2011 or 2012 model,
with factory plastic rims, and no window tint driven by a
white or Hispanic male, short hair or bald, pulled into the
Burger King parking lot and parked on the same west side
parking lot at Burger King.

7. That Storc got out of his vehicle and went to the driver’s
side of the grey Honda Accord, spoke to the male driver for
approximately one to two minutes and then returned to his
vehicle. Gross did not notice anything in Storc’s hands.

8. That neither Storc nor the male driver of the grey Honda
Accord went inside Burger King or went through the drive-
thru at Burger King. That the male driver of the grey
Honda Accord never exited his vehicle at the Burger King.

9. That based on Gross’s training and experience, the CSI
#1 information, he opined that a drug transaction had
occurred between Storc and the driver of the grey Honda
Accord in the parking lot of Burger King.

10. That both Storc’s vehicle and the grey Honda Accord
                     STATE V. AGUILAR

                      2022-NCCOA-903

                     Opinion of the Court



left the parking lot of Burger King and traveled westbound
on Highway 47 and Gross relayed that information to all
Detectives involved in the drug interdiction surveillance
via police radio.

11. That Gross noticed when the grey Honda Accord left the
Burger King parking lot, a paper license tag was on the
grey Honda Accord.

12. That the other officers involved in the surveillance
followed both Storc’s vehicle and the grey Honda Accord,
but lost the grey Honda Accord in traffic.

13. That officers followed Storc’s vehicle into the parking
lot of Target located on Highway 74, approximately two
and [a] half miles from the Burger King, where Storc
backed into a parking space in front of Rack Room Shoes
adjacent to Target.

14. That Storc was removed from the vehicle, patted down
and arrested by Birchmore. Approximately nine to [ten]
grams of a substance believed to be heroin was located in
the front right pocket of Storc’s jeans.

15. That while standing in the parking lot of Target/Rack
Room Shoes Storc told Birchmore that he got the dope from
a guy at the Burger King.

16. That while in the parking lot of Target/Rack Room
Shoes, Stroud received information from an independent
confidential source of information (CSI #2) that was not
involved in the investigation to this point, that a source of
supply of heroin which was driving a grey Honda Accord
with a South Carolina paper tag was delivering heroin to
Michael Marino, known to law enforcement as Mike Mike,
at Marino’s residence located on West Park Drive in
Monroe, which was approximately four to five miles and
approximately seven to ten minute drive from the Target
parking lot. Marino was known to law enforcement as a
heroin drug trafficker due to many dealings with him in
                    STATE V. AGUILAR

                     2022-NCCOA-903

                    Opinion of the Court



the past, and law enforcement where he lived due to
previous surveillance of his residence.

17. That CSI #2 was reliable in that Stroud had used this
confidential source of information approximately twenty to
thirty times and those times Stroud had found him/her to
be reliable.

18. That Gross went to Marino’s residence located on West
Park Drive, and parked in the back parking lot of a funeral
home located next to West Park Drive, where he was able
to view Marino’s residence.

19. That Gross noticed the same grey Honda Accord with a
paper license tag that he had seen in the parking lot of
Burger King approximately fifteen to twenty minutes
earlier, parked in front of Marino’s residence, along with
Marino’s black Chrysler 300 parked in front of the
residence.

20. That Gross saw a white or Hispanic male leave
Marino’s residence and walk toward the grey Honda Accord
parked in front of Marino’s residence, “either get into the
driver’s seat or go near the vehicle”.

21. That approximately three to five minutes after Goss
arrived at Marino’s residence, the grey Honda Accord left
Marino’s residence and traveled toward Franklin Street.

22. That Stroud also went to Marino’s residence located on
West Park Drive, an approximate 10-minute drive from the
Target/Rack Room Shoes parking lot on Elizabeth Avenue,
which is across the street from Marino’s residence.

23. That Stroud noticed a grey Honda Accord parked in
front of Marino’s residence and shortly after Stroud’s
arrival on Elizabeth Avenue, the grey Honda Accord left,
turning on Elizabeth Avenue heading toward Franklin
Street. That Stroud used binoculars and saw the driver
([the] only occupant of the vehicle) of the grey Honda
                                  STATE V. AGUILAR

                                    2022-NCCOA-903

                                   Opinion of the Court



             Accord, stocky build Hispanic male, clean shaven, broad
             jaw, wearing a dark shirt and a black toboggan.

             24. That Gross, Stroud and several other officers involved
             in the drug interdiction surveillance followed the grey
             Honda Accord, where it traveled on Franklin Street, turned
             right on Morgan Mill Road and continued to travel on Walk
             Up to the area of Riverside Drive or Castle Drive, Monroe,
             and then turned left onto Castle Drive and immediate right
             into the parking lot of Fiesta Mart, and parked on the south
             side of the parking lot beside the building.

             25. That the area where Fiesta Mart is located is a known
             drug trafficking area, that Monroe Police Department has
             worked several drug cases and surveillance in that area.

             26. That the vehicle was stopped and the driver removed
             from the vehicle. That the driver did not say anything and
             appeared “very stoic and calm”.

             27. That Presson conducted an air sniff around the grey
             Honda Accord with his [canine], [which] . . . did not alert
             on the grey Honda Accord.

             28. That Gross, Birchmore and Stroud identified the person
             that was removed from the grey Honda Accord as
             [Defendant]. That [] [D]efendant is a light skinned, bald
             Hispanic male.

Based on its findings of fact, the trial court made the following conclusions of law:

             1. This matter is properly before the Court; and the Court
             has jurisdiction over the respective parties and over the
             subject matter of this action.

             2. Based upon a totality of the circumstances the Court
             concludes that [] Defendant’s motion to suppress for lack of
             probable cause be denied.

These conclusions of law and findings of fact, along with the trial court’s statements
                                          STATE V. AGUILAR

                                           2022-NCCOA-903

                                          Opinion of the Court



       during the hearing on 11 March 2021 and during the announcement of the denial of

       Defendant’s Motion to Suppress on 18 March 2021, sufficiently explain the court’s

       rationale in resolving the sole issue implicated by the motion and addressed at the

       suppression hearing: whether officers had probable cause to search Defendant’s

       vehicle based on the totality of the circumstances. This separates the case sub judice

       from Baskins and Faulk.

¶ 28         Unlike in Baskins, where the trial court intimated that its denial of the

       defendant’s motion to suppress challenging the basis for his traffic stop was due to

       officers observing the defendant commit a traffic violation but did not indicate the

       particular alleged violation that justified the stop, here the trial court indicated that,

       despite the negative canine hit, observations from surveilling officers and information

       from reliable confidential sources were sufficient to establish probable cause to search

       Defendant’s vehicle. Our decision in Faulk that remanded due to the sole conclusion

       of law in the order stated that neither a particular statutory provision nor the

       defendant’s constitutional rights were violated is likewise distinguishable because

       the trial court here explained that probable cause supported the search based upon

       the totality of the circumstances in the findings. As such, we hold that appellate

       review of the order is indeed possible and no remand is necessary. We therefore

       consider whether the trial court’s findings of fact support its ultimate conclusion of

       law that officers had probable cause to search Defendant’s vehicle based upon the
                                          STATE V. AGUILAR

                                           2022-NCCOA-903

                                          Opinion of the Court



       totality of the circumstances. See Tripp, 2022-NCSC-78 at ¶ 12.

¶ 29         “The Fourth Amendment [to] the United States Constitution and Article [I],

       Section 20 of the North Carolina Constitution prohibit unreasonable searches and

       seizures.” State v. Parker, 277 N.C. App. 531, 2021-NCCOA-217, ¶ 25 (citation and

       marks omitted), disc. rev. denied, 860 S.E.2d 917 (Mem) (2021). “Typically, a warrant

       is required to conduct a search unless a specific exception applies.” Id. (citation and

       marks omitted). “For example, the motor vehicle exception provides that the search

       of a vehicle on a public roadway or public vehicular area is properly conducted

       without a warrant as long as probable cause exists for the search.” Id. (citation and

       marks omitted). “Probable cause is generally defined as a reasonable ground of

       suspicion, supported by circumstances sufficiently strong in themselves to warrant a

       cautious man in believing the accused to be guilty of an unlawful act.” Id. (citation

       and marks omitted)). In the context of the motor vehicle exception,

                    [a] police officer in the exercise of his duties may search an
                    automobile without a search warrant when the existing
                    facts and circumstances are sufficient to support a
                    reasonable belief that the automobile carries contraband
                    materials. If probable cause justifies the search of a
                    lawfully stopped vehicle, it justifies the search of every part
                    of the vehicle and its contents that may conceal the object
                    of the search.

       State v. Degraphenreed, 261 N.C. App. 235, 241 (2018) (citation and marks omitted).

¶ 30         Defendant challenges the trial court’s ultimate conclusion of law by arguing
                                        STATE V. AGUILAR

                                         2022-NCCOA-903

                                        Opinion of the Court



       that, “[i]n the absence of a positive alert from the [canine], there was no probable

       cause to search the vehicle.” As such, we must determine whether the conclusion

       that there was probable cause—based on the then-existing facts and circumstances

       being sufficient to support a reasonable belief that Defendant’s vehicle carried

       contraband materials—is supported by trial court’s findings of fact. See id.; Tripp,

       2022-NCSC-78 at ¶ 12. “The existence of probable cause is a commonsense, practical

       question that should be answered using a totality-of-the-circumstances approach.”

       State v. McKinney, 361 N.C. 53, 62 (2006) (citation and marks omitted).

¶ 31         Here, the binding findings of fact reveal several circumstances that, even in

       the absence of a positive alert from the canine, support a reasonable belief that

       Defendant’s vehicle carried contraband materials. The evidence showed (i) a credible

       confidential source provided reliable information that Storc was going to the Burger

       King to get heroin; (ii) Storc met a grey Honda with paper tags driven by a man

       matching Defendant’s description at the Burger King parking lot; (iii) neither Storc

       nor the other driver went into Burger King and instead had a one to two minute

       interaction in the car that Detective Gross testified as being consistent with a drug

       transaction; (iv) when law enforcement stopped Storc shortly after leaving Burger

       King, they found heroin in his pocket; (v) at the same time, another credible

       confidential source provided reliable information that Moreno, a known drug

       trafficker, was being supplied with heroin by a male in a grey Honda with paper tags;
                                          STATE V. AGUILAR

                                            2022-NCCOA-903

                                          Opinion of the Court



       (vi) law enforcement immediately went to Moreno’s house and saw what they believed

       to be the same grey Honda with paper tags parked that was driven by the same white

       or Hispanic man they saw at Burger King; (vii) law enforcement followed and stopped

       the grey Honda driven by Defendant, which was the same vehicle at the Burger King

       and Moreno’s house; and (viii) Defendant is a bald Hispanic male. Based on these

       facts regarding reliable information from confidential sources confirmed by

       observations of experienced narcotics investigators, it was objectively reasonable to

       believe that Defendant’s vehicle contained contraband materials such as the heroin

       found on Storc.

¶ 32         Furthermore, Defendant has cited no case, either before the trial court or on

       appeal, holding that officers cannot have probable cause to search a vehicle if a canine

       search is conducted and the canine fails to alert. Nor did we find such a case.

       Defendant cites cases that found probable cause existed where there was a positive

       alert for narcotics by a specially trained canine, see, e.g., State v. Washburn, 201 N.C.

       App. 93, 100 (2009), disc. rev. denied, 363 N.C. 811 (2010), but the only case

       Defendant cites mentioning a failure to alert is a United States Supreme Court case

       that simply mentioned the reality in policing that “[i]f a dog on patrol fails to alert to

       a car containing drugs, the mistake usually will go undetected because the officer will

       not initiate a search.” Florida v. Harris, 568 U.S. 237, 245 (2013) (emphasis added).

       Indeed, this statement seems to imply that officers occasionally do search a vehicle
                                         STATE V. AGUILAR

                                           2022-NCCOA-903

                                          Opinion of the Court



       after a canine fails to alert, seemingly based on other circumstances. Id.

¶ 33         Nevertheless, whether probable cause existed is a practical question that

       should be answered based on the totality of the circumstances present in the

       particular case. See McKinney, 361 N.C. at 62; Harris, 568 U.S. at 244 (“We have

       rejected rigid rules, bright-line tests, and mechanistic inquiries in favor of a more

       flexible, all-things-considered approach.”). We therefore hold that the circumstances

       in this case supported a reasonable belief that Defendant’s vehicle carried narcotics.

       Accordingly, the trial court’s ultimate conclusion of law that officers had probable

       cause to search Defendant’s vehicle was not erroneous, as it is supported by the

       circumstances laid out in the trial court’s findings of fact that are binding on appeal.

                                          CONCLUSION

¶ 34         As the findings of fact support the trial court’s ultimate conclusion of law, that

       officers had probable cause to search Defendant’s vehicle based upon the totality of

       the circumstances, the trial court did not err in denying Defendant’s Motion to

       Suppress.

             AFFIRMED.

             Judges DIETZ and WOOD concur.